                   Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 1 of 12




                             IN THE IJNITED STATES DISTRICT COURT
                          F'OR THE SOUTHERN DISTRICT OF NEW YORK


JOSEPH A. CARTAGENA AND SNEAKER
ADDICT TOURING,LLC



                                                                           Case No. 1:19cv6287
                                    Plaintiffs,
          v.

HOMELAND INSURANCE COMPANY
OF NEW YORK,

                                    Defendant.


                                                  COMPLAINT

          Plaintiffs Joseph A. Cartagena ("Cartagena") and Sneaker Addict Touring, LLC

(collectively "Plaintiffs") by their undersigned attomeys, as and for their complaint against

Defendant Homeland Insurance Company of New York ("Homeland"), respectfully allege as

follows:

                                        NATURE OF THIS ACTION

           1   .      Plaintiffs bring this breach of contract, breach of the implied covenant of good

faith and fair dealing, and declaratory relief lawsuit against Homeland because, among other

things:

                     a.     Homeland misrepresented to Plaintiffs, during the procurement process        of
the Subject Policy (defined below), that Plaintiffs were applying for and purchasing from

Homeland a standard Professional Liability Policy for an entertainer including coverage for
             Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 2 of 12




claims relating to his works. Homeland has wrongfully denied insurance coverage of Plaintiffs'

claim arising from the lawsuit against, inter alia, Plaintiffs captioned Eric A. Elliott (p/k/a Fly

Havana v. Joseph Anthony Canagena (p/k/a Fat Joe). et al., Case No. 1:19-cv-01998-NRB, in the

United States District Court for the Southern District of New York (the "Lawsuit").

               b.      Homeland has wrongfully denied coverage for this clearly-covered claim

under the Subject Policy by falsely claiming that (i) the claim is subject to an "independent

contractor exclusion"; (ii) none of the claims set forth in the Lawsuit are perils covered by the

Subject Policy; and (iii) Plaintiffs falsely claimed that they were unaware of any situation that

could likely give rise to a claim under the Subject Policy.


                                  JURISDICTION AND VENUE


        2.      This Coun has diversity jurisdiction over the parties pursuant to 28 U.S.C.     $

 1332(a)(2) because this is a dispute between citizens of different states and the amount in

 controversy exceeds $75,000 exclusive of interest and costs.

        3.      Cartagena is a citizen, resident and domiciliary of the state of Florida.

        4.      Sneaker Addict Touring     LLC is acitizen, resident and domiciliary of the State of

 Florida.

        5.      Homeland is a citizen, resident and domiciliary of the state of New York.

        6.      Plaintiffs also bring this action pursuant to 28 U.S.C. $ 2201 and Rule 57 of the

Federal Rules of Civil Procedure seeking a declaratory judgment to determine an actual case or

controversy concerning a claim for coverage seeking a determination of the rights and

obligations pertaining to the Subject Policy.
                 Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 3 of 12




            7.      Venue in this judicial district is proper pursuant to 28 U.S.C. $ 1391(b)(2)

because "a substantial part of the events or omissions giving rise to the claim occurred" in this

district.

                                             THE PARTIES


            8.      Cartagena is, and at all relevant times was, a renowned hip-hop artist who resides

in Miami, Florida.

            9.      Sneaker Addict Touring ,   LLC is a Named lnsured under the Subject Policy

pursuant to an lnsured Amendatory Coverage Endorsement.

            10.     Based upon information and belief, Homeland is a corporation organized under

the laws of the State of New York, with its principal place of business in the State of New York.

            11.     Based upon information and belief, Homeland was and is engaged in the

business of, inter alia, issuing   liability insurance policies to residents of the state of New York;

Homeland does business in the state of New York as a surplus line insurer; Homeland

underwrites insurance policies for risks and individuals located in the state of New York; and

the Subject Policy was registered and delivered as a surplus line coverage under the Florida

Surplus Lines Insurance Law.

                                      FACTUAL BACKGROUND

            12.     As noted above, Cartagena is a noted hip-hop artist professionally known as Fat

Joe.

            13.     Among Cartagena's hit recordings is "All the Way Up", a double platinum

recording released in 2016.
             Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 4 of 12




        14.       In order to protect himself from unfounded allegations concerning, inter alia,

"infringement of copyright, plagiarism, Piracy and misappropriation of ideas under implied

contract or other misappropriation of ideas or information", Cartagena purchased a Music

 Professional Liability Policy, policy number M8P2092719, from Homeland (the "Subject

Policy"). The Subject Policy's effective         dates are January 18, 2019 to January 18, 2020. The

 Subject Policy covers Cartagena and all affiliates of Cartagena, including but not limited to

 Sneaker Addict Touring LLC.

        15.       On March 6,2019, Eric A. Elliott ("Elliott") filed the Lawsuit, alleging that

Plaintiffs and others "used and took credit for Plaintiff['s]...contributions to the 2016 double

platinum single       'All   the Way Up' without providing [Plaintiff] his required, credit,

compensation and ownership."

        16.       The claims asserted in the Lawsuit fall squarely within the coverage provided

under the Subject Policy.

        17   .    On or about March 5 , 2019, Canagena submitted a claim (number OAB25           1 1 54)



to Homeland under the Subject Policy.

        18.       By letter dated April 3, 2019, Homeland denied coverage for Cartagena's claim

under the Subject Policy.

        19.      Homeland stated the following grounds for its denial of Canagena's claim:

                 i.          The Subject Policy "expressly excludes coverage for claims brought by an

Independent Contractor claiming an ownership interest in the Insured's Work.";

                 ii.         The Lawsuit "alleges several causes of action, none of which are the perils

covered by [the Subject Policy]"; and




                                                       4
            Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 5 of 12




               iii.      Cartagena's application for the Subject Policy included a false

representation that Cartagena was unaware of any situation that could likely give rise to a claim.

         20.      These alleged reasons for the denial of Cartagena's claim are all patently false.

               i.        As to the Independent Contractor Exclusion, Elliott does not allege that he

falls within the Subject Policy's defrnition of an Independent Contractor ("an individual or

business entity providing goods or services to the Insured pursuant to an express or implied

contract or agreement and relating to the lnsured's Work") nor could he. The Lawsuit clearly

states that the alleged work for which   Elliott claims he should be compensated took place before

he ever met Cartagena.

               ii.       While the Lawsuit is inartfully drafted, the gravamen is that Elliott created

some portion of   "All the Way Up" and Cartagena,     et al., wrongfully took   it and refused to pay

Elliott for it. The language of the Policy specifically covers "infringement of copyright,

plagiarism, Piracy and misappropriation of ideas under implied contract or other

misappropriation of ideas or information." Piracy is further defined as " the wrongful use,

reprinting or reproduction of copyrighted intellectual property." It is clear that Eliot's claims fall

both within the technical language of the Policy and any reasonable policyholder's expectations

of the insurance sold to them.

               iii.     At the time Cartagena applied for the subject policy, he had previously

become aware of     Elliott's claim, but had met with Elliott and obtained   a release of   all claims in

return for payment of five thousand dollars ($5,000) prior to applying for the Subject Policy.

Accordingly, Cartagena had no reason to believe any claim by Elliott was "likely."
           Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 6 of 12




        21.      Under established law, the Subject Policy must be read in light of the reasonable

expectations of the average policyholder in order to determine whether its provisions, as

written, are sufficiently clear and precise such that there is no room for reasonable disagreement

about the scope ofcoverage.

       22.       Cartagena   will   been required to engage counsel to defend the    Lawsuit. The

Subject Policy specifically provides for coverage of "Defense Costs...as a result of a Claim

covered by this policy." "Defense Costs" are defined as, inter alia, "reasonable fees, costs and

expenses incurred by outside counsel arising from the investigation, defense, settlement or

appeal of a   Claim." Homeland's refusal to honor Cartagena's claim           has caused and   will

continue to cause Plaintiffs to suffer significant damages.

                                         CLAIMS FOR RELIEF

FIRST COUNT (BREACH OF INSURANCE CONTRACT)


       23.       The allegations contained in paragraphs l-22 are hereby incorporated by

reference as if more fully stated herein.

       24.       Cartagena has      fully complied with and   has performed   all of the conditions and

covenants on his part to be performed under the Subject Policy.

       25.       Homeland has breached the Subject Policy by failing and refusing to

acknowledge coverage of Cartagena's claim to the full policy limits of the Subject Policy.

       26,       Plaintiffs have been damaged, in an amount to be established at trial, as a direct

and proximate result of Homeland's breach of the contract.

       27.       As a direct and proximate result of Homeland's breach of its obligations,

Plaintiffs have suffered, and continue to suffer, substantial direct money damages in an amount


                                                    6
            Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 7 of 12




 to be established at trial, including consequential damages, pre-judgment and post-judgment

 interest, and costs incurred by Plaintiffs in bringing this action against Homeland.

         28.    These damages are foreseeable damages incurred by Plaintiffs as a direct result

 of Homeland's wrongful conduct, which were contemplated by the parties when they negotiated

 and executed the Subject Policy and should be awarded so Plaintiffs are adequately

 compensated for Homeland's wrongful conduct.


SECOND COUNT (BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
DEALING)

         29.    The allegations contained in paragraphs 1-28 are hereby incorporated by

 reference as if more fully stated herein.

        30.     Implied in the Subject Policy is a covenant that Homeland would act in good

 faith and deal fairly with Plaintiffs. That obligation includes, among other things, an obligation

 that Homeland would not do anything to interfere with Plaintiffs' rights under the Subject

 Policy and that Homeland would give as much, if not more, consideration to Plaintiffs' interests

 as Homeland gave to its own interests in responding to this claim.

        31.     Instead of complying with these duties and obligations, Homeland has acted in

 bad faith by, among other things, unreasonably, without good cause and in bad faith:

               a.      Wrongfully insisting that Elliott is an "Independent Contractor," thereby

triggering the lndependent Contractor Exclusion in the Subject Policy.

               b.      Wrongfully insisting that Plaintiffs' claim does not fall within the perils

covered by the Subject Policy; and

               c.      Wrongfully insisting Plaintiffs had knowledge of a "likely" claim by

Elliott when Plaintiffs applied for the Subject Policy.
           Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 8 of 12




               d.      Otherwise acting contrary to the obligations imposed by the implied

covenant of good faith and fair dealing in the Subject Policy.

        32.     In breach of the implied covenant of good faith and fair dealing, Homeland did

the things and committed the acts alleged above for the purpose of consciously withholding

from Plaintiffs the rights and benefits to which Plaintiffs are entitled under the Subject Policy.

        33.     The acts described above by Homeland are (a) inconsistent with Plaintiffs'

reasonable expectations; (b) contrary to established claims practices and legal requirements; (c)

contrary to insurance industry custom and practice; and (d) contrary to the express terms of the

Subject Policy. They constitute bad faith.

        34.     As a direct and proximate result of the unreasonable and bad faith conduct    of

Homeland, Plaintiffs have suffered, and will continue to suffer, damages under the Subject

Policy, plus interest, and other economic and consequential damages, in a total amount to be

shown at the time of trial.

        35.     As a direct and proximate result of Homeland's breaches of its obligations,

Plaintiffs have suffered, and continue to suffer, substantial direct monetary damages in an

amount to be established at trial, including consequential damages, pre-judgment and post-

judgment interest, and costs incurred by Plaintiffs in bringing this action against Homeland.

        36.     These damages are foreseeable damages incurred by Plaintiffs as a direct result

of Homeland's wrongful conduct, which were contemplated by the parties when they negotiated

and executed the Homeland policies and should be awarded so that Plaintiffs are adequately

compensated for Homeland's wrongful conduct.
           Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 9 of 12




        37.    The conduct by Homeland is despicable and outrageous, and was done with a

conscious disregard of the rights and reasonable expectations of Plaintiffs and the public at

large, constituting oppression, fraud, and/or malice. Homeland engaged in the acts cited herein

for the sole purpose of improperly denying benefits due under the Subject Policy.

        38.     Specifically, by acting as alleged above, in light of the information, facts, and

relevant law to the contrary, Homeland consciously disregarded the rights of Plaintiffs.

        39.     By doing these things, Homeland wrongfully deprived Plaintiffs the benefit            of

the policy and inflicted substantial damage on Plaintiffs. Homeland ignored the interests and

concerns of Plaintiffs, with the requisite intent to   injure. Therefore, Plaintiffs are entitled to

recover punitive damages from Homeland in an amount that is suffrcient to punish and make an

example of Homeland in order to deter similar conduct by Homeland in the future.

       40.     Additionally, Plaintiffs are entitled to recover all of the costs, expenses, and

attorney' fees reasonable incurred by Plaintiffs to obtain the benefits of insurance that have

been, and continue to be, wrongfully and in bad faith withheld by Homeland. When the precise

amounts of these costs, expenses and fees are known, Plaintiffs       will   seek leave of Court to

amend this complaint.

        4I.    Homeland should be held liable for punitive damages, because it engaged in

egregious tortious conduct, as described more fully herein and as will be established at the time

of trial. Punitive damages are warranted to deter others from engaging in similar misconduct.


THIRD COUNT (DECLARATORY RELIEF)


       42.     The averments of paragraphs 1-41 are repeated and incorporated by reference as

though more fully stated herein.
           Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 10 of 12




          43.   An actual controversy has arisen, and now exists between Plaintiffs on the one

hand and Homeland on the other, with respect to whether      Plaintiffs' claim is covered within

policy limits of the Subject Policy.

          44.   As to this controversy, the Plaintiffs' requests that the Court make and enter a

binding judicial declaration that:

                a.     Plaintiffs and all other affiliates of Cartagena named in the Lawsuit are

entitled to coverage of their claim under the Subject Policy including, but not limited to, the costs

of defending the Lawsuit, including reasonable legal fees and costs.

                b.     No exclusions apply to bar coverage; and

                c.     Plaintiffs have fully complied with all requirements under the Subject

Policy.

          45.   The requested declarations are both necessary and proper at this time under the

circumstances in that the interests ofjudicial economy and substantial justice will be served

thereby.

          46.   Plaintiffs are informed and believe, and upon that basis allege, that Homeland

disputes all or part of the contentions set forth in the preceding paragraphs.

          47.   Plaintiffs seek the judicial declarations set forth above.




                                                 10
   Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 11 of 12




                              PRAYER FOR RELIEF


WHEREFORE Plaintiffs demand j udgment:

   a.   Awarding compensatory and consequential damages in favor of Plaintiffs against
        Homeland for all damages sustained as a result of Homeland's wrongdoing, in an
        amount to be determined at trial, including interest thereon;


   b.   Awarding punitive damages in favor of Plaintiffs against Homeland for all
        damages sustained as a result of Homeland's wrongdoing, in an amount to be
        proven at trial, including interest thereon;


   c. Making the judicial declarations set forth above in favor of Plaintiffs and in favor
        of coverage for Plaintiffs' claim;

   d.   Awarding Plaintiffs their reasonable costs and expenses incurred in this action,
        including counsel fees and expert fees; and

   e.   Awarding such other and further relief as this Court may deem just and proper.




                                             11
           Case 1:19-cv-06287 Document 1 Filed 07/08/19 Page 12 of 12




DATED: July 8,2019




                                     THE PLAINTIFFS
                                     JOSEPH A. CARTAGENA and
                                     SNEAKER ADDICT TOURING, LLC

                                     BY THEIR ATTORNEYS
                                     CUMMINGS & LOCKWOOD LLC




                                             F. Carberry (JC-6

                                        Cummings & Lockwood LLC
                                        Six Landmark Square
                                        Stamford, CT 06901
                                        Tel: (203) 351-4280
                                        Fa:r: (203) 708-3933
                                        Email : jcarberry @cl-law. com
                                                wwright@cl-law.com




53149?6 1.docx 1 /5/2OL9




                                        t2
